department of the treasury internal_revenue_service washington d c number release date cc dom fs proc uilc date memorandum for district_counsel from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend 19aa 19bb 19cc 19dd date a date b date c date d date e date f date g issue did a telephone conversation between the appeals settlement officer and the taxpayer’s representative constitute a collection_due_process cdp hearing pursuant to sec_6330 where the discussion was limited to the necessity of the taxpayer filing a 19dd income_tax return before an installment_agreement or offer_in_compromise could be explored conclusion the telephone conference constituted a cdp hearing because the taxpayer’s representative was informed that the opportunity to raise any additional issues at a later time would be lost if the taxpayer did not file her 19dd income_tax return by a specified date and the taxpayer had not raised any additional issues prior to that date facts for 19aa 19bb and 19cc the taxpayer filed delinquent income_tax returns reflecting substantial amounts due the revenue_officer assigned to the case attempted to collect the liabilities however no resolution was reached the revenue_officer also attempted to secure the filing of a tax_return for the 19dd tax_year the taxpayer had requested an installment_agreement or the possibility of exploring an offer_in_compromise however she was advised no agreement could be reached until the 19dd return was filed as a result the revenue_officer issued a final notice - notice_of_intent_to_levy and notice of your right to a hearing form_1058 for the 19aa and 19bb tax years on date a and for the 19cc tax_year on date b on date c the service timely received a request for a collection_due_process_hearing form with respect to the 19aa and 19bb tax years on date d the service timely received a request for a collection_due_process_hearing form with respect to the 19cc tax_year on date e the appeals settlement officer contacted the representative by telephone for purposes of holding the due process hearing as of this date the appeals settlement officer had not received the request for a collection_due_process_hearing for the 19cc tax_year and thus the parties did not discuss this year the representative stated he had the form ready for the 19cc tax_year and was advised by the appeals settlement officer to submit the form to the revenue_officer who issued the final notice for 19cc during the date e telephone conversion the appeals settlement officer discussed the issues of the case and the due process procedures she stated she could not address the taxpayer’s request for an installment_agreement or an offer_in_compromise until the return for the 19dd tax_year was filed she advised the representative she could only wait one week for the 19dd tax_return if the return was filed she would explore an installment_agreement and discuss an offer_in_compromise if the return was not filed by that time she would close out the case and issue a notice_of_determination according to the representative the accountant had everything needed to prepare the tax_return and would contact the taxpayer about the 19dd tax_return the appeals settlement officer does not recall advising the representative that the telephone conversation constituted the cdp hearing although she clearly advised she would be issuing a notice_of_determination if the return was not filed within a week when the return was not filed by the deadline the appeals settlement officer issued the notice_of_determination the notice issued on date g covered the 19aa 19bb and 19cc tax years even though at the time of the telephone conversation the request for the cdp hearing for the 19cc tax_year had not been filed the telephone conversation of date e was appeals’ only contact with the representative and at no time was the 19cc tax_year discussed the taxpayer’s transcripts reflect that on date f the 19dd income_tax return was posted the taxpayer timely filed a petition with the tax_court claiming her request for a cdp hearing was denied in the petition she alleges that she was denied her rights to a cdp hearing pursuant to sec_6330 the petition claims that pursuant to sec_6330 relevant issues relating to the unpaid taxes and proposed levy including offers of collection alternatives which may include posting of bond substitution of assets installment_agreement or offers in compromise are matters to be considered at a cdp hearing and her rights to discuss and explore such alternatives were denied law and analysis among other things sec_6330 requires that at least thirty days prior to a levy the service must provide a taxpayer notice that a specifies the taxable_period and amount of unpaid tax that it intends to collect by levy and b informs the taxpayer of the right to contest the proposed levy in a hearing held by an appeals officer who with limited exceptions has had no prior involvement with the taxpayer’s case temp sec_301_6330-1t c provides that the taxpayer must request a hearing in writing within the 30-day period that commences the day after the date of the notice informing the taxpayer of his right to a hearing at the hearing the taxpayer generally may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 in the present case the taxpayer made two timely written requests for cdp hearings one request related to a notice_of_intent_to_levy with respect to the 19aa and 19bb tax years the other request related to a notice_of_intent_to_levy with respect to the 19cc tax_year the adequacy of the hearing provided with respect to each request is discussed separately below a the 19aa and 19bb tax years sec_6330 sets forth conditions under which the taxpayer is entitled to a hearing and identifies issues that taxpayers may raise and the appeals officer must consider at the hearing the statute is silent however as to precisely how the appeals officer is to conduct the hearing likewise the temporary treasury regulations and legislative_history do not detail how the hearing is to be conducted some guidance however may be gleaned from appeals’ historical role prior to enactment of sec_6330 appeals had long been conducting proceedings with taxpayers such proceedings included challenges to asserted tax_liability and since 19cc challenges to the appropriateness of collection actions see eg sec_601_106 concerning the authority of appeals for the determination of tax_liability sec_6159 concerning review of terminations of installment agreements irm section concerning the collection appeal program these are the same kinds of challenges that taxpayers may raise at a cdp hearing presumably congress was aware of appeals’ historical role and intended for appeals to conduct hearings in the manner in which appeals has historically conducted proceedings with taxpayers historically appeals has conducted informal proceedings see sec_601_106 testimony under oath is not taken id various official sources also acknowledge that appeals may conduct proceedings via telephone conferences with taxpayers see irm section appeals officers should be able to resolve the vast majority of penalty appeal cases by written or telephone communications with the taxpayer irm section phone conferences are likely to be common on cases brought under the collection appeal procedures program publication p conferences with appeals_office personnel are held in an informal manner by correspondence by telephone or at a personal conference appeals’ use of correspondence and telephone not only allows appeals officers to be more efficient with their time but also relieves taxpayers from the burden of traveling to service offices any requirement of a face-to-face meeting would be especially burdensome in those locations where one appeals_office may cover a multistate area thus because congress did not prescribe otherwise because the use of a telephone conference conforms to appeals’ practice in other areas and because telephone conferences can be efficient for both the service and taxpayer we believe that conducting a collection_due_process_hearing via telephone is not prohibited the taxpayer appears to complain however that the particular telephone conversation the appeals officer conducted in the present case did not constitute a hearing this complaint appears to be based upon the petitioner’s alleged impression that there would be additional meetings to determine whether an installment_agreement offer_in_compromise or other collection alternative could be agreed upon we believe however that any such impression was at odds with the facts and that the taxpayer was on notice that she would receive an adverse determination unless she filed her 19dd tax_return within a week of the telephone conversation with the appeals officer or raised additional issues prior to that deadline the taxpayer requested consideration of two collection alternatives an installment_agreement and an offer_in_compromise under service guidelines a taxpayer is not entitled to an installment_agreement or offer_in_compromise unless the taxpayer has filed all returns due accordingly it was appropriate for the appeals officer to inform the taxpayer that without filing a return for the 19dd tax_year there was no basis on which the appeals officer could conclude that an installment_agreement or offer_in_compromise would be appropriate moreover after the appeals officer told the taxpayer’s representative that she would issue an adverse determination if the 19dd return were not filed within a week the representative was unambiguously informed that he needed to raise any other issues before that deadline or risk losing the opportunity to raise them if the taxpayer did not file the return by the deadline set being so informed the representative’s failure to raise any other issues was not a result of the failure to be provided a hearing it was the result of the failure of the representative to speak up we do not believe that the taxpayer’s unfounded impressions and failure to raise issues can transform the telephone conference provided into something less than a cdp hearing finally we note that the petition indicates that failure to raise any other issue was simply the result of the taxpayer having mentioned all issues she intended to raise the petition represents only that the taxpayer has a desire to voluntarily enter into an installment_agreement or develop an offer_in_compromise with the service see petition at these are the very alternatives the appeals officer considered and rejected on grounds in accord with service guidelines accordingly the taxpayer was afforded a full hearing on all the issues she has ever expressed a desire to raise b the 19cc tax_year the only contact that the appeals officer had with the taxpayer’s representative in the present case was the telephone conversation held on date e the appeals officer initiated this contact in response to the taxpayer’s request for a hearing concerning the notice_of_levy and right to a hearing with respect to her 19aa and 19bb tax years it was not until date d five days after the telephone conversation that the service received the taxpayer’s written request for a hearing with respect to the proposed levy concerning her 19cc tax_year under such circumstances we do not believe that the taxpayer received the hearing to which she was entitled for her 19cc tax_year the statutory scheme provides for a hearing after a request not prior to it see sec_6330 it makes no difference that during the telephone conversation the taxpayer stated that he planned to submit a request for a hearing with respect to the 19cc tax_year oral requests are insufficient to entitle a taxpayer to a hearing provided by sec_6330 see temp sec_301_6330-1t c q-c2 a-c2 the taxpayer became entitled to a hearing only after the service received the timely written request for one temp sec_301_6330-1t c it also makes no difference that the taxpayer’s written request relating to the 19cc tax_year raised issues identical to the issues raised with respect to the 19aa and 19bb tax years in some cases the provisions of sec_6330 preclude the taxpayer from raising certain issues see sec_6330 c even when certain issues are precluded however the taxpayer remains entitled to a hearing especially significant in this respect is sec_6330 which allows the taxpayer to raise any relevant issue at the hearing thus the taxpayer was not limited to raising the issues she identified in her written request she might have raised other issues had she been contacted upon receipt of her request for a hearing the appeals officer’s failure to contact her however precluded this possibility case development hazards and other considerations we will be in contact with the field to develop an appropriate pleading to remedy the appeals officer’s failure to conduct a hearing with respect to the 19cc tax_year please call if you have any further questions by sara m coe chief procedural branch field service
